Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 04/06/2022.  In the Amendment, applicant amended claims 1, 3, 5, 10, 12-13, 16 and 18-19.  As necessitated by the Amendment, Examiner hereby respectfully withdraws the objection to claims 1-20. 

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections.
Please note claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/31/2022, 04/06/2022. 05/03/2022 and 05/31/2022  has been considered (see form-1449, MPEP 609).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,762104.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,762,104 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/991798. (See table below). 
		
Instant Application claim 1
Patent No. 10,762104 claim 1
A method comprising:
 receiving a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying a current position of the client device in a journal of revisions on the content management system; 
 based on the operations, generating a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each content item from one or more of the operations; 
 converting each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 
 based on the cursor, determining that each respective revision has no conflicts with one or more revisions in the journal; 




adding the respective revision to the journal; 

generating a second set of linearized operations associated with the content items reflecting a second set of respective revisions; 

generating a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and sending, to the client device, the second set of linearized operations and the second cursor.
 A method comprising: 
receiving a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying a current position of the client device in a journal of revisions on the content management system; 
based on the operations, generating a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each content item from one or more of the operations; 

converting each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 
 based on the cursor, determining that each respective revision has no conflicts with one or more revisions in the journal and that the current position in the journal comprises a last revision in the journal associated with a respective namespace; identifying a previous revision in the journal which corresponds to the respective namespace and a same content item as the respective revision; comparing a first revision number identified in the cursor for the respective namespace with a highest revision number in the journal corresponding to the respective namespace, the first revision number indicating the current position of the client device in the journal for the respective namespace; determining that the first revision number identified in the cursor for the respective namespace is higher than the highest revision number in the journal corresponding to the respective namespace; identifying the previous revision based on the highest revision number, the previous revision corresponding to the highest revision number; determining that the previous revision and the respective revision result in a valid sequence of revisions; adding the respective revision to the journal; generating a second set of linearized operations associated with the content items reflecting a second set of respective revisions; generating a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and sending, to the client device, the second set of linearized operations and the second cursor. 


Claims 1-7 of Patent No. 10,762104 satisfies all the elements of claims 2-9 of the instant application, and as such, anticipates the claims of instant application. 
		
Instant Application claim 10
Patent No. 10,762104 claim 1
A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: 
receive a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying a current position of the client device in a journal of revisions on the content management system; 
based on the operations, generate a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each content item from one or more of the operations; 




convert each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 

based on the cursor, determine that each respective revision has no conflicts with one or more revisions in the journal; add the respective revision to the journal; generate a second set of linearized operations associated with the content items reflecting a second set of respective revisions; 























generate a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and send, to the client device, the second set of linearized operations and the second cursor.
 A method comprising: 




receiving a request from a client device to synchronize operations pertaining to content items associated with a user account registered at a content management system, the request comprising the operations pertaining to the content items and a cursor identifying a current position of the client device in a journal of revisions on the content management system; 
based on the operations, generating a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each content item from one or more of the operations; 

converting each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; 
 
based on the cursor, determining that each respective revision has no conflicts with one or more revisions in the journal and that the current position in the journal comprises a last revision in the journal associated with a respective namespace; identifying a previous revision in the journal which corresponds to the respective namespace and a same content item as the respective revision; comparing a first revision number identified in the cursor for the respective namespace with a highest revision number in the journal corresponding to the respective namespace, the first revision number indicating the current position of the client device in the journal for the respective namespace; determining that the first revision number identified in the cursor for the respective namespace is higher than the highest revision number in the journal corresponding to the respective namespace; identifying the previous revision based on the highest revision number, the previous revision corresponding to the highest revision number; determining that the previous revision and the respective revision result in a valid sequence of revisions; adding the respective revision to the journal; generating a second set of linearized operations associated with the content items reflecting a second set of respective revisions; generating a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and sending, to the client device, the second set of linearized operations and the second cursor. 


Claims 1-7 of Patent No. 10,762104 satisfies all the elements of claims 11-15 of the instant application, and as such, anticipates the claims of instant application. 

	
Instant Application claim 16
Patent No. 10,762104 claim 1
A system comprising: one or more processors; and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: receive a request from a client device to synchronize operations pertaining to content items associated with a user account registered at the system, the request comprising the operations associated with the content items and a cursor identifying a current position of the client device in a journal of revisions on the system; based on the operations, generate a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each of the content items derived from one or more of the operations; convert each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; based on the cursor, determine that the respective revision has no conflicts with one or more revisions in the journal; add the respective revision to the journal; generate a second set of linearized operations associated with the content items reflecting a second set of respective revisions; generate a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and send, to the client device, the second set of linearized operations and the second cursor. 
 A system comprising: one or more processors; and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: receive a request from a client device to synchronize operations pertaining to content items associated with a user account registered at the system, the request comprising the operations associated with the content items and a cursor identifying a current position of the client device in a journal of revisions on the system; based on the operations, generate a set of linearized operations associated with the content items, the set of linearized operations comprising a respective operation derived for each of the content items derived from one or more of the operations and that the current position in the journal comprises a last revision in the journal associated with a respective namespace; identify a previous revision in the journal which corresponds to the respective namespace and a same content item as the respective operation; compare a first revision number identified in the cursor for the respective namespace with a highest revision number in the journal corresponding to the respective namespace, the first revision number indicating the current position of the client device in the journal for the respective namespace; determine that the first revision number identified in the cursor for the respective namespace is higher than the highest revision number in the journal corresponding to the respective namespace; identify the previous revision based on the highest revision number, the previous revision corresponding to the highest revision number; determine that the previous revision and the respective operation result in a valid sequence of revisions; convert each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; based on the cursor, determine that the respective revision has no conflicts with one or more revisions in the journal; add the respective revision to the journal; generate a second set of linearized operations associated with the content items reflecting a second set of respective revisions; generate a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and send, to the client device, the second set of linearized operations and the second cursor. 


Claims 8-11 of Patent No. 10,762104 satisfies all the elements of claims 17-20 of the instant application, and as such, anticipates the claims of instant application. 

Per the instant office action, claims 1-20 are being considered allowable if these claims overcome if the current nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of patent No. 10,762,104.  

	

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to synchronize copies of data across a number of client devices and servers so each copy of data is identical.

a.	Poirier et al. (US PGPUB 2014/0122425, hereafter Poirier); “Systems and Methods for Managing Delta Version Chains” discloses “a version chain having a plurality of versions of data is provide, wherein a first delta compressed version and a second delta compressed version corresponding to a first version of data in the version chain and a second version of data in the version chain, respectively, are selected”.
Poirier further teaches linear version chain [Fig. 4], [0022].
Poirier also teaches latest version file [0048] and [0050]. 

Response to Arguments
 	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant's arguments filed 04/06/2022 with respect to claims 1-20  have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reasons:

Issue I:  Applicant indicated on page 12 (Remarks/Argument) that a terminal disclaimer is filed with the response.
Response I:  The examiner respectfully submits that there is no terminal disclaimer has received. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/
Primary Examiner, Art Unit 2163